DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/03/2022 has been entered.
Claims 2-6, 11-14, and 16-17 are pending. Claims 1 and 7-10 are canceled. Claim 16 is withdrawn. Claims 2-3, 5-6, and 11 are amended. Claims 16 is withdrawn. Claim 17 is new.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Claim Objections
Claims 2-6, 11-14, and 17 are objected to because of the following informalities:  Claim 17 recites “trimethylpropane” in line 7, which is a misspelling of “trimethylolpropane” since the specification of the instant application recites that the hydroxyl functional polyester that is used to prepare acetoacetate polyester is typically synthesized by reacting a hydroxyl compound [0036] and that examples of hydroxyl compounds include 1,1,1-trimethylol propane [0036]. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 12 and 13 recite the limitation "said polyester" in line 1, which is indefinite because it is unclear if it refers to “at least one amorphous or semi-crystalline polyester” in claim 6, line 2, or “a polyester having two or more malonate groups” recited in claim 17, line 3. For further examination of the claims, this limitation is interpreted as “said amorphous or semi-crystalline polyester”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 6, 12-13, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leake (US 6,521,716 B1, cited in IDS).
Regarding claim 17, Leake teaches reaction of an oligomer with an aldehyde by a Knoevenagel reaction (9:35-37), wherein the oligomer is a malonate polyester oligomer (9:34-35) that has the formula 
    PNG
    media_image1.png
    192
    551
    media_image1.png
    Greyscale
 (9:1-24), wherein A is a divalent aliphatic group (9:27), wherein the aldehyde has the formula RCHO (9:1-24), wherein R is a monovalent aliphatic or aromatic group or hydrogen (9:26-27), wherein the Knoevenagel reaction is carried out by the use of Dean and Stark apparatus where the starting aldehyde and malonate compound are refluxed in toluene with a base catalyst and an acid catalyst (9:40-49), wherein the reaction produces a doubly activated double bond on each molonate site (9:35-37), wherein the product of the reaction has the formula 
    PNG
    media_image2.png
    254
    441
    media_image2.png
    Greyscale
 (9:1-24), which reads on a curable composition comprising I. a first component comprising one of: a. a polyester having two or more malonate groups, II. a second component comprising a compound having at least one aldehyde functional groups, and III. at least one basic catalyst as claimed. The limitation wherein the curable composition is a curable adhesive composition is an intended use. Since Leake teaches all of the claimed ingredients, amounts, process steps, and process conditions of the curable adhesive composition, Leake’s curable composition would have been capable of preforming as a curable adhesive composition. To satisfy an intended use limitation which is limiting, a prior art structure which is capable of performing the intended use as recited in the preamble meets the claim (MPEP 2111.02(II)).
Regarding claims 6 and 12, Leake teaches reaction of an oligomer with an aldehyde by a Knoevenagel reaction (9:35-37), wherein the oligomer is a malonate polyester oligomer (9:34-35) that has the formula 
    PNG
    media_image1.png
    192
    551
    media_image1.png
    Greyscale
 (9:1-24), wherein A is a divalent aliphatic group (9:27). Leake’s malonate polyester oligomer is either amorphous or has at least partial crystallinity because a polymer or oligomer is either amorphous or at least partial crystalline, which reads on wherein the first component comprises at least one amorphous or semi-crystalline polyester as claimed, wherein said polyester is an acetoacetate functional polyester comprising the residues of a. a hydroxyl component comprising i. a diol in an amount that is 100 mole %, based on the total moles of (i) and (ii), and ii. a polyol in an amount that is 0 mole %, based on the total moles of (i) and (ii), b. a carboxyl component comprising a polycarboxylic acid compound, and c. an alkyl acetoacetate in an amount within form about 5 to about 50 weight %, based on the total weight of (a), (b), and (c) as claimed.
Regarding claim 13, Leake teaches reaction of an oligomer with an aldehyde by a Knoevenagel reaction (9:35-37), wherein the oligomer is a malonate polyester oligomer (9:34-35) that has the formula 
    PNG
    media_image1.png
    192
    551
    media_image1.png
    Greyscale
 (9:1-24), wherein A is a divalent aliphatic group (9:27), which reads on wherein said polyester comprises the residues of a. a hydroxyl component comprising i. a diol in an amount that is 100 mole %, based on the total moles of (i) and (ii), and ii. a polyol in an amount that is 0 mole %, based on the total moles of (i) and (ii), and b. malonic acid as claimed. Leake meets the limitation c. optionally a carboxyl component, other than malonic acid or its ester, comprising a polycarboxylic acid component, a derivative of polycarboxylic acid compound, or a combination thereof as claimed because the claimed carboxyl component is optional.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-3, 6, 11-12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Arthur (US 2007/0048337 A1, cited in IDS).
Regarding claim 17, Arthur teaches a mixture of two aqueous solutions and a base catalyst [0084], wherein a first of the two aqueous solutions comprises an oxidized polysaccharide that contains aldehyde groups [0011], wherein a second of the two aqueous solutions comprises a derivatized poly(hydroxylic) compound that contains acetoacetate groups [0012], wherein at least one low molecular weight polyol is used as the poly(hydroxylic) compound that is derivatized with acetoacetate groups [0062], wherein the low molecular weight polyol is glycerol, trimethylolpropane, or pentaerythritol [0062], which reads on a curable composition comprising I. a first component comprising one of: b. an adduct having two or more β-ketoester functional groups, wherein the adduct optionally comprises one of glycerol triacetoacetate, trimethylolpropane triacetoacetate, or pentaerythritol tetraacetoacetate, II. a second component comprising a compound having at least one aldehyde functional groups, and III. at least one basic catalyst.
Arthur does not teach a specific embodiment wherein the adduct comprises one or more of 2,2,4,4-tetramethylcyclobutane-1,3-diol diacetoacetate, glycerol triacetoacetate, trimethylpropane triacetoacetate, or pentaerythritol tetraacetoacetate. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select glycerol triacetoacetate as Arthur’s glycerol that is derivatized with acetoacetate groups, to select trimethylolpropane triacetoacetate as Arthur’s trimethylolpropane that is derivatized with acetoacetate groups, or to select pentaerythritol tetraacetoacetate as Arthur’s pentatrythritol that is derivatized with acetoacetate groups, which would read on wherein the adduct comprises one of glycerol triacetoacetate, trimethylpropane triacetoacetate, or pentaerythritol tetraacetoacetate as claimed. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining a mixture that is suitable for application to an orifice because Arthur teaches a mixture of two aqueous solutions and a base catalyst [0084], wherein a second of the two aqueous solutions comprises a derivatized poly(hydroxylic) compound that contains acetoacetate groups [0012], wherein at least one low molecular weight polyol is used as the poly(hydroxylic) compound that is derivatized with acetoacetate groups [0062], wherein the low molecular weight polyol is glycerol, trimethylolpropane, or pentaerythritol [0062], and that the mixture of two aqueous solutions and a base catalyst is used by applying it to an orifice [0084]. Examples of rationales that may support a conclusion of obviousness include: "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143(I)(E)).
The limitation wherein the curable composition is a curable adhesive composition is an intended use. Since Arthur renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the curable adhesive composition, the curable composition that is rendered obvious by Arthur would have been capable of preforming as a curable adhesive composition. To satisfy an intended use limitation which is limiting, a prior art structure which is capable of performing the intended use as recited in the preamble meets the claim (MPEP 2111.02(II)).
Regarding claim 2, Arthur teaches that a first of the two aqueous solutions comprises an oxidized polysaccharide that contains aldehyde groups and that has on average more than two aldehyde groups per chain [0011], wherein the polysaccharide is dextran, chitin, starch, agar, cellulose, or hyaluronic acid [0044], wherein the oxidized polysaccharide optionally has a dialdehyde content [0045, 0108, 0109], which reads on wherein the second component comprises a cycloaliphatic di- or poly-aldehyde as claimed.
Regarding claim 3, Arthur teaches that a first of the two aqueous solutions comprises an oxidized polysaccharide that contains aldehyde groups and that has on average more than two aldehyde groups per chain [0011], wherein the oxidized polysaccharide optionally has a dialdehyde content [0045, 0108, 0109], which optionally reads on wherein the second component is a dialdehyde as claimed.
Arthur does not teach a specific embodiment wherein the second component is dialdehyde. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Arthur’s oxidized polysaccharide that contains aldehyde groups to comprise a dialdehyde, which would read on wherein the second component is dialdehyde as claimed. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining a mixture that is suitable for application to an orifice because Arthur teaches a mixture of two aqueous solutions and a base catalyst [0084], wherein a first of the two aqueous solutions comprises an oxidized polysaccharide that contains aldehyde groups and that has on average more than two aldehyde groups per chain [0011], wherein the oxidized polysaccharide optionally has a dialdehyde content [0045, 0108, 0109], and that the mixture of two aqueous solutions and a base catalyst is used by applying it to an orifice [0084]. Examples of rationales that may support a conclusion of obviousness include: "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143(I)(E)).
Regarding claims 6 and 12, Arthur teaches a mixture of two aqueous solutions and a base catalyst [0084], wherein a second of the two aqueous solutions comprises a derivatized poly(hydroxylic) compound that contains acetoacetate groups [0012], wherein at least one low molecular weight polyol is used as the poly(hydroxylic) compound that is derivatized with acetoacetate groups [0062], wherein the low molecular weight polyol is glycerol, trimethylolpropane, or pentaerythritol [0062]. As explained above for claim 1, before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select glycerol triacetoacetate as Arthur’s glycerol that is derivatized with acetoacetate groups, to select trimethylolpropane triacetoacetate as Arthur’s trimethylolpropane that is derivatized with acetoacetate groups, or to select pentaerythritol tetraacetoacetate as Arthur’s pentatrythritol that is derivatized with acetoacetate groups. Arthur’s glycerol that is derivatized with acetoacetate groups, trimethylolpropane that is derivatized with acetoacetate groups, or pentatrythritol that is derivatized with acetoacetate groups is either amorphous or at least partially crystalline. Therefore, Arthur renders obvious wherein the first component comprises at least one amorphous or semi-crystalline polyester as claimed, wherein said polyester is an acetoacetate functional polyester comprises the residues of a. a hydroxyl component comprising a. a hydroxyl component comprising i. a diol in an amount that is 100 mole %, based on the total moles of (i) and (ii), and ii. a polyol in an amount that is 0 mole %, based on the total moles of (i) and (ii), b. a carboxyl component comprising a polycarboxylic acid compound, and c. an alkyl acetoacetate in an amount within from about 5 to about 50 weight %, based on the total weight of (a), (b), and (c) as claimed.
Regarding claim 11, Arthur teaches that the base catalyst is added to give a concentration between about 0.01% and about 1% by weight relative to the total weight of at least one of the oxidized polysaccharide solution and the acetoacetate solution [0071], wherein the oxidized polysaccharide is added to water to give a concentration of about 5% to about 40% by weight relative to the total weight of the solution [0046], wherein the aqueous solution comprising the poly(hydroxylic) compound derivatized with acetoacetate groups comprises the poly(hydroxylic) compound derivatized with acetoacetate groups at a concentration of about 5% to about 40% by weight [0067], which reads on wherein the basic catalyst is in an amount of 0.025 to 20 weight % based on the total weight of (I) and (II).
Arthur does not teach with sufficient specificity wherein the basic catalyst is in an amount ranging from 0.5 to 5 weight % based on the total weight of (I) and (II). Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the amount of Arthur’s base catalyst to be from 0.5% to 5% by weight based on the total weight of Arthur’s oxidized polysaccharide and Arthur’s poly(hydroxylic) compound derivatized with acetoacetate groups, which would read on wherein the basic catalyst is in an amount of 0.025 to 20 weight % based on the total weight of (I) and (II) as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing an ability of Arthur’s base catalyst to catalyze reaction of Arthur’s oxidized polysaccharide that contains aldehyde groups with Arthur’s derivatized poly(hydroxylic) compound that contains acetoacetate groups because Arthur teaches that the mixture is of two aqueous solutions and a base catalyst [0084], wherein a first of the two aqueous solutions comprises an oxidized polysaccharide that contains aldehyde groups [0011], wherein a second of the two aqueous solutions comprises a derivatized poly(hydroxylic) compound that contains acetoacetate groups [0012], that the base catalyst is added to give a concentration between about 0.01% and about 1% by weight relative to the total weight of at least one of the oxidized polysaccharide solution and the acetoacetate solution [0071], wherein the oxidized polysaccharide is added to water to give a concentration of about 5% to about 40% by weight relative to the total weight of the solution [0046], wherein the aqueous solution comprising the poly(hydroxylic) compound derivatized with acetoacetate groups comprises the poly(hydroxylic) compound derivatized with acetoacetate groups at a concentration of about 5% to about 40% by weight [0067], and that the mixture cures [0084], which means that the amount of Arthur’s base catalyst in % by weight based on the total weight of Arthur’s oxidized polysaccharide and Arthur’s poly(hydroxylic) compound derivatized with acetoacetate groups would have affected an ability of Arthur’s base catalyst to catalyze reaction of Arthur’s oxidized polysaccharide that contains aldehyde groups with Arthur’s derivatized poly(hydroxylic) compound that contains acetoacetate groups.

Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Leake (US 6,521,716 B1, cited in IDS) as applied 17.
Regarding claim 5, Leake teaches the composition of claim 17 as explained above. Leake teaches reaction of one molecule of the oligomer (9:35-37) that is a malonate polyester oligomer (9:34-35) that has the formula 
    PNG
    media_image1.png
    192
    551
    media_image1.png
    Greyscale
 (9:1-24) with one molecule of the aldehyde (9:35-37) that has the formula RCHO (9:1-24) by a Knoevenagel reaction (9:35-37), wherein the product of the reaction has the formula 
    PNG
    media_image2.png
    254
    441
    media_image2.png
    Greyscale
 (9:1-24), which suggests selecting the equivalent ratio of malonate functionalities in Leake’s malonate polyester oligomer to aldehyde functionalities in Leake’s aldehyde to be about 1.0, which suggests wherein the equivalent ratio of the malonate functionalities in the first component and the aldehyde functionality in the second component is about 1.0 as claimed.
Leake does not wherein the equivalent ratio of the β-ketoester and/or malonate functionalities in the first component and the aldehyde functionality in the second component is from about 1.2 to about 0.9. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select the equivalent ratio of malonate functionalities in Leake’s malonate polyester oligomer to aldehyde functionalities in Leake’s aldehyde to be about 1.0, which would read on wherein the equivalent ratio of the malonate functionalities in the first component and the aldehyde functionality in the second component is about 1.0 as claimed. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining a malonate polyester oligomer and an aldehyde that can be reacted to produce a product of the formula 
    PNG
    media_image2.png
    254
    441
    media_image2.png
    Greyscale
 because Leake teaches reaction of one molecule of the oligomer (9:35-37) that is a malonate polyester oligomer (9:34-35) that has the formula 
    PNG
    media_image1.png
    192
    551
    media_image1.png
    Greyscale
 (9:1-24) with one molecule of the aldehyde (9:35-37) that has the formula RCHO (9:1-24) by a Knoevenagel reaction (9:35-37), wherein the product of the reaction has the formula 
    PNG
    media_image2.png
    254
    441
    media_image2.png
    Greyscale
 (9:1-24). Examples of rationales that may support a conclusion of obviousness include: "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143(I)(E)).
Regarding claim 11, Leake teaches the composition of claim 17 as explained above. Leake teaches reaction of an oligomer with an aldehyde by a Knoevenagel reaction (9:35-37), wherein the Knoevenagel reaction is carried out by the use of Dean and Stark apparatus where the starting aldehyde and malonate compound are refluxed in toluene with a base catalyst and an acid catalyst (9:40-49). Leake teaches an example, wherein 14.1 mg of tri-n-butylamine catalyst and 2.06 g plus 0.48 g of other reactants are used, or wherein 26.6 mg of tri-n-butylamine catalyst and 2.06 g plus 0.51 g of other reactants are use (25:24-35), or wherein 0.055 g of tri-n-butylamine and 0.616 g plus 0.486 g of other reactants are used (30:5-15), or wherein 0.057 g of tri-n-butylamine and 0.757 g plus 0.507 g of other reactants are used (30:42-53), or wherein 0.037 g of tri-n-butylamine and 0.504 g plus 0.494 g of other reactants are used (34:27-30), or wherein 0.019 g of tri-n-butylamine and 0.252 g plus 1.160 g of other reactants are used (35:50-52), or wherein 0.019 g of tri-n-butylamine and 0.206 g plus 1.160 g of reactants (35:65-67), which suggests selecting the amount of Leake’s base catalyst to be 0.555, 1.04, 4.99, 4.51, 3.71, 1.35, or 1.39 weight % based on the total weight of Leake’s malonate polyester oligomer and Leake’s aldehyde, which suggests wherein the basic catalyst is in an amount that is 0.555, 1.04, 4.99, 4.51, 3.71, 1.35, or 1.39 weight % based on the total weight of (I) and (II) as claimed. The weight % is based on the calculations 0.0141 g / (2.06 g + 0.48 g) * 100% = 0.555%, 0.0266 g/ / (2.06 g + 0.51 g) * 100% = 1.04%, 0.055 g / (0.616 g + 0.486 g)  * 100% = 4.99%, 0.057 g / (0.757 g + 0.507 g) * 100% = 4.51%, 0.037 g / (0.504 g + 0.494 g) * 100% = 3.71%, 0.019 g / (0.252 g + 1.16 g) * 100% = 1.35%, and 0.019 g / (0.206 g + 1.16 g) * 100% = 1.39%.
Leake does not teach wherein the basic catalyst is in an amount ranging from 0.5 to 5 weight % based on the total weight of (I) and (II). Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select the amount of Leake’s base catalyst to be 0.555, 1.04, 4.99, 4.51, 3.71, 1.35, or 1.39 weight % based on the total weight of Leake’s malonate polyester oligomer and Leake’s aldehyde, which would read on wherein the basic catalyst is in an amount that is 0.555, 1.04, 4.99, 4.51, 3.71, 1.35, or 1.39 weight % based on the total weight of (I) and (II) as claimed. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining a base catalyst with a similar ability to catalyst a reaction that produces a product of the formula 
    PNG
    media_image2.png
    254
    441
    media_image2.png
    Greyscale
 because Leake teaches reaction of one molecule of the oligomer (9:35-37) that is a malonate polyester oligomer (9:34-35) with one molecule of the aldehyde (9:35-37) by a Knoevenagel reaction (9:35-37), wherein the product of the reaction has the formula 
    PNG
    media_image2.png
    254
    441
    media_image2.png
    Greyscale
 (9:1-24), wherein the Knoevenagel reaction is carried out by the use of Dean and Stark apparatus where the starting aldehyde and malonate compound are refluxed in toluene with a base catalyst and an acid catalyst (9:40-49), and that there is an example, wherein 14.1 mg of tri-n-butylamine catalyst and 2.06 g plus 0.48 g of other reactants are used, or wherein 26.6 mg of tri-n-butylamine catalyst and 2.06 g plus 0.51 g of other reactants are use (25:24-35), or wherein 0.055 g of tri-n-butylamine and 0.616 g plus 0.486 g of other reactants are used (30:5-15), or wherein 0.057 g of tri-n-butylamine and 0.757 g plus 0.507 g of other reactants are used (30:42-53), or wherein 0.037 g of tri-n-butylamine and 0.504 g plus 0.494 g of other reactants are used (34:27-30), or wherein 0.019 g of tri-n-butylamine and 0.252 g plus 1.160 g of other reactants are used (35:50-52), or wherein 0.019 g of tri-n-butylamine and 0.206 g plus 1.160 g of reactants (35:65-67), which suggests selecting the amount of Leake’s base catalyst to be 0.555, 1.035, 4.99, 4.51, 3.71, 1.35, or 1.39 weight % based on the total weight of Leake’s malonate polyester oligomer and Leake’s aldehyde. 

Claims 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 2011/0015343 A1).
Regarding claim 17, Jones teaches reacting a Michael donor compound containing at least one acidic methylene group with an unsaturated Michael acceptor compound containing more than one unsaturated group in the presence of a first catalyst and a Group IA and/or Group IIA metal ion catalyst, wherein said first catalyst does not comprise said metal ions, wherein the reaction prepares an oligomeric or polymeric compound [0021], wherein the donor is the tri-acetoacetate ester of glycerol [0038], wherein the Michael acceptor is optionally an alpha-beta unsaturated aldehyde [0036], wherein the first catalyst is a basic catalyst [0026, 0030], which reads on a curable composition comprising I. a first component comprising one of b. an adduct having two or more β-ketoester functional groups, wherein the adduct comprises one of glycerol triacetoacetate, II. a second component optionally comprising a compound having at least one aldehyde functional groups, and III. at least one basic catalyst.
Jones does not teach a specific embodiment of II. the second component comprising a compound having at least one or at least two or more aldehyde functional groups. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Jones’s alpha-beta unsaturated aldehyde as Jones’s Michael acceptor compound, which would read on II. the second component comprising a compound having at least one aldehyde functional groups as claimed. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining a Michael acceptor that can be reacted with a Michael donor compound containing at least one acidic methylene group to prepare an oligomeric or polymeric compound in the presence of a first catalyst and a Group IA and/or Group IIA metal ion catalyst because Jones teaches that the Michael acceptor compound is optionally an alpha-beta unsaturated aldehyde [0036], and that the Michael acceptor compound is used by reacting it with a Michael donor compound in the presence of a first catalyst and a Group IA and/or Group IIA metal ion catalyst to prepare an oligomeric or polymeric compound [0021]. Examples of rationales that may support a conclusion of obviousness include: "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143(I)(E)).
The limitation wherein the curable composition is a curable adhesive composition is an intended use. Since Jones renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the curable adhesive composition, the curable composition that is rendered obvious by Jones would have been capable of preforming as a curable adhesive composition. To satisfy an intended use limitation which is limiting, a prior art structure which is capable of performing the intended use as recited in the preamble meets the claim (MPEP 2111.02(II)).
Regarding claim 11, Jones teaches reacting a Michael donor compound containing at least one acidic methylene group with an unsaturated Michael acceptor compound containing more than one unsaturated group in the presence of a first catalyst and a Group IA and/or Group IIA metal ion catalyst, wherein said first catalyst does not comprise said metal ions, wherein the reaction prepares an oligomeric or polymeric compound [0021], wherein the donor is the tri-acetoacetate ester of glycerol [0038], wherein the Michael acceptor is optionally an alpha-beta unsaturated aldehyde [0036], wherein the first catalyst is a basic catalyst [0026, 0030], which reads on wherein the basic catalyst is in an amount greater than 0 weight % based on the total weight of (I) and (II). Jones teaches that in an example, 1.30 g of a 20 wt % aqueous solution of lithium hydroxide and 107.35 g plus 74.0 g of other reactants are used [0046], which means that the basic catalyst is used in examples in an amount that is 0.14 weight % based on the total weight of reactants.
Jones does not teach wherein the basic catalyst is in an amount from 0.5 to 5 weight % based on the total weight of (I) and (II). Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the amount of Jones’s basic catalyst to be from 0.5 to 5 weight % based on the total weight of Jones’s Michael donor compound and Jones’s unsaturated Michael acceptor compound, which would read on wherein the basic catalyst is in an amount from 0.5 to 5 weight % based on the total weight of (I) and (II) as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing an ability of Jones’s basic catalyst to catalyze reaction of Jones’s Michael donor compound with Jones’s unsaturated Michael acceptor compound because Jones teaches reacting a Michael donor compound containing at least one acidic methylene group with an unsaturated Michael acceptor compound containing more than one unsaturated group in the presence of a first catalyst and a Group IA and/or Group IIA metal ion catalyst [0021], wherein the donor is the tri-acetoacetate ester of glycerol [0038], wherein the Michael acceptor is optionally an alpha-beta unsaturated aldehyde [0036], wherein the first catalyst is a basic catalyst [0026, 0030], and that in an example, 1.30 g of a 20 wt % aqueous solution of lithium hydroxide and 107.35 g plus 74.0 g of other reactants are used [0046], which means that the amount of Jones’s basic catalyst in weight % based on the total weight of Jones’s Michael donor compound and Jones’s unsaturated Michael acceptor compound would have affected an ability of Jones’s basic catalyst to catalyze reaction of Jones’s Michael donor compound with Jones’s unsaturated Michael acceptor compound.

Terminal Disclaimer
The terminal disclaimer filed on 05/03/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 16/705,331 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on 05/03/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 16/705,338 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on 05/03/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number 10,563,040 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 4, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 4, Arthur (US 2007/0048337 A1, cited in IDS) renders obvious the composition of claim 2 as explained above.
Arthur does not teach wherein the second component is selected from the group consisting of 1,3-cyclohexanedicarboxaldehyde; 1,4-cyclohexanedicarboxaldehyde; mixtures of 1,3-cyclohexanedicarboxaldehyde and 1,4-cyclohexanedicarboxaldehyde; 2,6-norbornanedicarboxaldehyde; 2,5-norbornanedicarboxaldehyde; cyclododecane-1,4,8-tricarbaldehyde; 3-(4-formylcyclohexyl)propanal; tricyclodecane dialdehyde; o-phthalaldehyde; terephthalaldehyde; isophthalaldehyde; cyclopentane-1,3-dicarbaldehyde; cyclopenta-3,5-diene-1,3-dicarbaldehyde; glutaraldehyde; benzenedipropanal; or any isomers thereof, or mixtures thereof. The prior art of record do not teach or suggest using such an aldehyde in combination with the first component and the at least one basic catalyst as claimed in claim 17.
Regarding claim 14, Leake (US 6,521,716 B1, cited in IDS) teaches the composition of claim 13 as explained above.
Leake does not teach wherein malonic acid (b) is in an amount of about 20 to 50 mole % based on the total moles of (b) and (c). The prior art of record do not teach or suggest modifying the polyester such that it comprises residues of malonic acid (b) in an amount of about 20 to 50 mole % based on the total moles of (b) and (c). 

Response to Arguments
Applicant’s arguments, see p. 6-7, filed 05/03/2022, with respect to the rejection of claims 2-6 and 11 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, have been fully considered and are persuasive.  The rejection of claims 2-6 and 11 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn. 
Applicant's arguments filed 05/03/2022 have been fully considered but they are not persuasive. In response to the applicant’s argument that the amendments to the claims filed on 05/03/2022 overcome the rejection of claims 12-14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph (p. 6-7), claims 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 12 and 13 recite the limitation "said polyester" in line 1, which is indefinite because it is unclear if it refers to “at least one amorphous or semi-crystalline polyester” in claim 6, line 2, or “a polyester having two or more malonate groups” recited in claim 17, line 3.
Applicant's arguments filed 05/03/2022 have been fully considered but they are not persuasive. In response to the applicant’s argument that the Examiner indicated claims 8 and 15 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims and that claim 17 captures the subject matter of the claims previously indicated as allowable (p. 6), the Office acknowledges that the Office had indicated in the Office action mailed on 01/07/2022 that claims 1-6 and 11-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in the previous Office action and if the nonstatutory double patenting rejections set forth in this Office action were overcome with a terminal disclaimer. However, upon further consideration, claim 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leake (US 6,521,716 B1, cited in IDS). Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Arthur (US 2007/0048337 A1, cited in IDS). Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 2011/0015343 A1).
Applicant’s arguments, see p. 7, filed 05/03/2022, with respect to the rejection of claims 1, 3, 5, 11, and 13 on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6, and 9 of U.S. Patent No. 10,563,040 B2 have been fully considered and are persuasive.  The rejection of claims 1, 3, 5, 11, and 13 on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6, and 9 of U.S. Patent No. 10,563,040 B2 has been withdrawn. 
Applicant’s arguments, see p. 7, filed 05/03/2022, with respect to the rejection of claims 1-3, 4, 6, and 11 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12, 14, 16, 18, and 19 of copending Application No. 16/705,331 have been fully considered and are persuasive.  The rejection of claims 1-3, 4, 6, and 11 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12, 14, 16, 18, and 19 of copending Application No. 16/705,331 has been withdrawn. 
Applicant’s arguments, see p. 7, filed 05/03/2022, with respect to the rejection of claims 1, 3, 6, and 13 on the ground of nonstatutory double patenting as being unpatentable over claims 2, 9, and 10 of copending Application No. 16/705,338 have been fully considered and are persuasive.  The rejection of claims 1, 3, 6, and 13 on the ground of nonstatutory double patenting as being unpatentable over claims 2, 9, and 10 of copending Application No. 16/705,338 has been withdrawn. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732. The examiner can normally be reached Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID T KARST/Primary Examiner, Art Unit 1767